Citation Nr: 0011893	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  95-24 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
schizophrenic reaction prior to October 3, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
March 1975 and from May 1975 to July 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which continued a 50 percent 
evaluation assigned to the service-connected schizophrenic 
reaction.  The veteran appealed this determination

In a December 1997 rating decision, the RO assigned a 100 
percent schedular evaluation to the service-connected 
schizophrenic reaction, effective October 3, 1997, the date 
of a VA examination report which the RO concluded showed an 
increase in the veteran's disorder.  The veteran has argued 
that he is entitled to an evaluation in excess of 50 percent 
for his schizophrenic reaction prior to October 3, 1997.  The 
50 percent evaluation has been in effect during the time 
period at issue with the exception of a temporary total 
hospitalization rating, which was in effect from May 2, 1994 
to May 31, 1994.  

In January 1999, the Board remanded the veteran's claim to 
the RO for additional development, including the acquisition 
of records from the Social Security Administration.  This 
development has been completed and the case has been returned 
to the Board for final appellate review. 


FINDINGS OF FACT

1.  Prior to November 7, 1996, the veteran's service-
connected schizophrenic reaction was productive of objective 
evidence of mood disturbances, depression, 


and difficulty interacting with others and maintaining 
employment and no more than considerable impairment in his 
ability to establish or maintain effective or favorable 
relationships with people.

2.  On and after November 7, 1996, the veteran's 
schizophrenic reaction has not been productive of severe 
industrial and social impairment or occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  


CONCLUSIONS OF LAW

1.  Prior to November 7, 1996, an evaluation in excess of 50 
percent for the service-connected schizophrenic reaction is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.132, Diagnostic Code 9205 (1996).  

2.  On and after November 7, 1996, an evaluation in excess of 
50 percent for the service-connected schizophrenic reaction 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.132, Diagnostic Code 9205 (1996); 38 C.F.R. 
§ 4.130, Diagnostic Code 9205 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

VA outpatient and hospitalization reports, dating from May 
1994 to October 1995, reflect that in May 1994, the veteran 
was admitted to a VA hospital in Columbia, South Carolina 
primarily for alcohol abuse and for mood and stress 
management.  During his hospitalization, the veteran 
responded well to medication and to both group and individual 
therapy.  He showed an improved ability to verbalize the need 
for long term abstinence with respect to alcohol.  At 
discharge, the veteran was stable and continued to show 
evidence of good emotion and cognitive function.  There were 
no indications of emotional lability, confusion or other 
difficulties.  The report reflects that the veteran 
participated in Alcoholics Anonymous (AA) meetings prior to 
discharge and that he had contracted to continue with them.  
At discharge, Axis One diagnoses of alcohol dependence and 
bipolar affective disorder were entered.  A Global Assessment 
Functioning Score (GAF) of 50 was entered. 

An early June 1994 VA treatment report reflects that the 
veteran had been released from an alcohol treatment program 
and that he was attending weekly AA meetings.  The examiner 
noted that the veteran was sleeping well and that he had a 
good appetite and energy.  The veteran indicated that during 
his hospitalization in May 1994, he had auditory 
hallucinations with brief psychotic episodes, but that he did 
not have any further "racing thoughts."  It was noted that 
the veteran's spouse had threatened to separate from him if 
he did not straighten himself up.  The examiner indicated 
that during the interview, the veteran appeared serious and 
was convinced that he would not resume drinking alcohol.  An 
assessment of bipolar affective disorder was entered.   

In late June 1994, the veteran reported having a good 
appetite, energy and sleep, and denied having any 
hallucinations, racing thoughts, and/or confusion.  It was 
noted that the veteran attended AA meetings and that he 
helped his children with their studies.  He appeared euthymic 
and stable.  Assessments of alcohol dependence in partial 
remission and stable bipolar disorder were entered.  
Subsequent VA outpatient reports, dating from July to 
November 1994, reflect that the veteran was found to have 
been psychiatrically stable, that he continued to seek 
psychiatric treatment, including both group and individual 
therapy, and that he was diagnosed as having bipolar disorder 
and alcohol dependence.  In November 1994, the veteran was 
alert and oriented and complained of having family stressors.  
It was noted by the examiner that the veteran had relapsed to 
daily alcohol abuse in order to deal with his son's 
misbehavior.  The veteran expressed guilt and fear over 
having used his fists after his son struck him.  The veteran 
had a stable mood and his thought processes were logical and 
coherent.  Diagnoses of bipolar affective disorder and 
alcohol dependence were entered.  

VA outpatient records, dating from January to February 1995, 
reflect that while the veteran continued to have problems 
with alcohol, he was found to have been psychiatrically 
stable with no evidence of any hallucinations, suicidal 
ideation or a significantly depressed mood.  Diagnoses of 
alcohol dependence and bipolar affective disorder were 
recorded.  In March and April 1995, it was noted that the 
veteran had refrained from abusing alcohol, was unemployed, 
and was frustrated and angry at the VA for denying him an 
increase in his service-connected psychiatric disability.  In 
fact, it was noted by the psychologist in mid-April 1995 that 
the veteran was more preoccupied with his financial matters 
instead of focusing on his primary goal of abstaining from 
alcohol.  In May 1995, the examiner noted that the veteran 
had remained abstinent from abusing alcohol, and that he was 
upset over having slapped his son one week previously.  The 
examiner related that the veteran appeared to have maintained 
good behavioral control during the incident despite the 
"circus" of people involved.  The veteran was proud to have 
maintained abstinence and medication compliance.  

A VA hospitalization report, dating from September to October 
1995, pertinently reflects that the veteran was admitted 
primarily for problems associated with his alcohol 
dependence.  A review of the hospitalization report reflects 
that the veteran had several problems, including failing to 
remain alcohol free, mood instability and a lack of 
productive use of time.  The examining physician indicated 
that he had reviewed the veteran's diagnostic workup from the 
appellant's May 1994 hospitalization and that there were no 
significant changes noted in his biopsychosocial functioning.  
At discharge in October 1995, Axis One diagnoses of alcohol 
and nicotine dependence and bipolar affective disorder versus 
schizoaffective disorder were entered.  A GAF score of 55 was 
recorded on Axis IV.  An October 1995 VA outpatient report 
reflects that during a mental status examination, the 
veteran's affect was constricted.  He denied having any 
suicidal or homicidal ideation, hallucinations or paranoia.  
The veteran was able to track conversation.  An impression of 
"improved versus baseline" was entered by the examining 
physician.  The veteran was instructed to continue with AA 
meetings and his outpatient treatment.  He was also to 
continue to take Mellaril and alcohol deterrents.  

During a February 1996 hearing at the Columbia, South 
Carolina RO, the veteran testified that he was on continuous 
medication and therapy for his psychiatric disorder.  The 
veteran indicated that he stayed at home most of the time and 
that he helped out with chores around the house.  He related 
that he was mostly depressed, but, at times, he was manic. 
The veteran related that in 1988, he began to receive Social 
Security disability benefits because of his psychiatric 
disorder.  He related that he had an alcohol problem, that he 
went to AA meetings and that he was on the medication, 
Antabuse.  He reported that in the 1990's, he did not take 
any illicit drugs.  The veteran related that in October 1995, 
he was admitted to a VA hospital for alcohol problems.  The 
veteran testified that he would like to work because it 
provided him a sense of self-worth. 

An October 1997 VA examination report reflects that the 
veteran had been unemployed since 1987, and that he had been 
hospitalized on numerous occasions for his service-connected 
schizophrenia.  The examiner noted that the veteran was on 
several antidepressant medications and that he had been 
treated in the past for alcohol abuse.  The veteran reported 
having attended AA meetings and that he had remained 
abstinent from alcohol for a period of time.  The veteran 
related that he was over protective of his children and that 
his family had been forced to tolerate stress because of his 
illness.  The examiner noted that the veteran had been 
married for twenty years and that he did not abuse his 
children.  The veteran related that he had nightmares about 
an episode when a drunk attacked his wife.  The veteran 
reported that he was depressed but not suicidal.  He related 
that he did not go out anymore or do anything fun because 
people would stare at him.  He related that he lived in a 
ghetto environment and that he worried about his children.  
The veteran indicated that his self-esteem had deteriorated 
and that he was not able to "get out of this funk."

A VA mental status examination for compensation purposes in 
October 1997 revealed that the veteran was cooperative with 
the examiner.  The veteran's thinking included delusional 
thinking with grandiosity reporting at times (i.e., he 
thought he was God and he had auditory hallucinations, racing 
thoughts, loose associations, tangentiality and a depressed 
mood).  The veteran denied having any suicidal or homicidal 
ideation, and claimed to be compliant with his treatment, 
medications and appointments.  The veteran related that 
negative thoughts interrupted his sleep.  He related that he 
lied awake at night and thought about his inability to move 
forward and to care for himself and his family.  He related 
that he was unable to watch the news because he felt that it 
stemmed from him and that he was evil.  The overall 
impression of the examiner was that the veteran had clearly 
deteriorated over time and that he had been unable to obtain 
employment over the previous ten years.  The examiner felt 
that although the veteran showed interest and motivation to 
be compliant with his treatment, he continued to feel 
overwhelmed by his ongoing and increasing symptomatology, 
which included a serious psychotic process.  It was the 
examiner's opinion that it was doubtful that the veteran 
would reach a level of performance to allow gainful 
employment, and that his prognosis was guarded.  The examiner 
felt that the veteran was seriously socially and industrially 
impaired to the point of being unemployable at that time.  An 
Axis One diagnosis of chronic, severe, paranoid-type 
schizophrenia, actively psychotic at the present time, was 
entered.  

A copy of a Social Security Administration Award 
determination and the medical records upon which the decision 
was based were received by the Columbia, South Carolina RO in 
March 1999.  These reports reflect that the veteran was 
awarded disability benefits beginning September 1986 because 
of a primary diagnosis of affective/mood disorders and a 
secondary diagnosis of alcohol substance addiction disease.  
Medical reports used in making the aforementioned 
determination reflect that in June 1993, the veteran's sleep 
and appetite were described as good but with reduced energy 
levels.  The veteran denied having any hallucinations, racing 
thoughts or confusion.  In July 1993, the veteran was 
depressed over the failure of a loan being approved for his 
home because of a poor credit report.  As a result of the 
refusal, the veteran indicated that he had resumed his 
alcohol abuse but that he had returned to group therapy.  In 
August 1993, the veteran described his sleep, appetite and 
energy as "so-so."  The examiner reported that the veteran 
was determined to avoid substance abuse and that he would not 
"jump off any bridges."  The veteran was noted to have been 
quiet with little animation.  

II.  Analysis

The Board finds the veteran's claim for an evaluation in 
excess of 50 percent for the service-connected schizophrenic 
reaction prior to October 3, 1997 well-grounded, meaning 
plausible, and based on a review of the file, there is no 
further VA duty to assist him in developing the facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 
3.159 (1999); Proscelle v. Derwinski, 2 Vet. App. 629 (1992

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that, by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for evaluating mental disorders, including 
schizophrenia, formerly set forth in 38 C.F.R. §§ 4.125-4.132 
(1996) (redesignated as 38 C.F.R. §§ 4.125-4.130 (1998)).  
See 61 Fed. Reg. 52695-52702 (1996).  Generally, when the 
laws or regulations change while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).

The veteran has been evaluated on numerous occasions for his 
schizophrenic reaction under 38 C.F.R. § 4.132, including 
Diagnostic Code 9205.  However, 38 C.F.R. § 4.132 was 
redesignated, effective November 7, 1996, as 38 C.F.R. 
§ 4.130, which includes new rating criteria for schizophrenic 
reaction, found at Diagnostic Code 9205.  The Court has held 
that where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  The Board notes that the veteran has been 
denied an increased rating under both the "old" and "new" 
rating criteria.  The Board is of the judgment that the 
change in the rating criteria effective November 7, 1996 did 
not result in a more favorable version of the regulation than 
the prior criteria because the new criteria are merely more 
objective than the old and will result in more consistent 
evaluations and greater ease in comparing examinations.  The 
symptoms indicated at each level are not intended to be 
comprehensive (and could not be, because of the multitude of 
symptoms in mental disorders), but to provide an objective 
framework that will enable rating boards to assign consistent 
evaluations for mental disorders based on signs and symptoms.  
See 60 Fed. Reg. 54825-31 (October 25, 1995).  As there is no 
indication that consideration under the current criteria 
would result in a higher, or lower, evaluation of the same 
symptoms than would result from consideration under the 
previous criteria, the Board will specifically apply the 
"old" criteria to the evidence dated before November 7, 
1996 and both sets of criteria will be applied to evidence on 
and after that date.  VA O.G.C. Prec. Op. No. 3-2000 (April 
10, 2000).

Under the prior criteria of 38 C.F.R. § 4.132, Diagnostic 
Code 9205 (1996), a 50 percent disability evaluation for 
schizophrenic reaction encompassed situations where the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired, and, by 
reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  A 70 percent 
evaluation was warranted for situations where the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired, and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation was warranted for 
situations where the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community; totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in a profound retreat from mature behavior; or a 
demonstrable inability to obtain or retain employment.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the latter criteria present three independent 
bases for a grant of a 100 percent evaluation under 
Diagnostic Code 9411.  
See Johnson v. Brown, 7 Vet. App. 95, 98 (1994).

Under the revised criteria of 38 C.F.R. § 4.130, Diagnostic 
Code 9205 (1999), effective as of November 7, 1996, a 50 
percent disability evaluation encompasses schizophrenic 
reactions manifested by occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent disability evaluation is warranted for schizophrenic 
reaction manifested by occupational and social impairment, 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  A 100 
percent evaluation is warranted in cases of total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.

The Board has reviewed the evidence of record prior to 
November 7, 1996 and finds no basis for an evaluation in 
excess of 50 percent for the veteran's schizophrenic reaction 
under the "old" criteria.  In reaching such conclusion, the 
Board recognizes that while the medical evidence reflects 
that the veteran was unemployed, it does not show that such 
unemployability was the result of the service-connected 
schizophrenic reaction.  In fact, these reports reflect that 
the veteran continued to have problems with alcohol 
addiction, which was the primary reason for his VA 
hospitalizations in May 1994 and September 1995.  Service 
connection has not been established for alcohol addiction.  
While a May 1994 VA hospitalization report contains a GAF 
score of 50 under the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV), indicative of serious symptoms or serious 
social and occupational impairment, including the inability 
to keep a job, a GAF score of 55 was assigned during a 1995 
hospitalization.  A GAF score of 55, under DSM-IV, signifies 
moderate symptoms or moderate difficulty in social and 
occupational functioning.  Overall, while the appellant was 
unemployed and had described himself as a loner, with the 
exception of familial contact, the evidence is not indicative 
of a severe impairment in the ability to establish and 
maintain effective relationships.  Indeed, the veteran has 
been married to his spouse for twenty years and has a 
relationship, albeit estranged at times with regards to his 
son, with his two children.  In view of the medical evidence 
of record prior to November 7, 1996, the Board finds that 
such symptomatology results in social and industrial 
impairment which is not more than considerable in degree and 
an evaluation in excess of 50 percent is therefore not 
warranted under the "old" criteria.  

The Board has also considered an evaluation in excess of 50 
percent for the veteran's service-connected schizophrenic 
reaction on and after November 7, 1996 under both the "old" 
and "new" criteria, but finds no basis for an award of a 
higher evaluation.  In support of the foregoing conclusion, 
the Board observes that the medical evidence reflects that 
the veteran had some degree of difficulty in adapting to 
stressful circumstances, notably those which involve social 
interaction within his family and in maintaining employment.  
However, none of the other criteria for a 70 percent 
evaluation under either sets of criteria for schizophrenia 
under Diagnostic Code 9205 are reflected in the recent 
evidence of record, even assuming that all of the veteran's 
symptomatology is secondary to schizophrenic reaction and not 
substance abuse.  See Mittleider v. West, 11 Vet. App. 181, 
182 (1998) (when it is not possible to separate the effects 
of a nonservice-connected condition from those of a service-
connected condition, reasonable doubt should be resolved in 
the appellant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service-
connected condition).  

With regards to the new criteria, there is no evidence of any 
hallucinations, suicidal ideation, delusions, continuous 
panic or speech disturbance.  While the evidence reflects 
that the veteran exhibited periods of anger and violence 
towards his son, the VA and his credit rating and was 
depressed, these reports also reflect that he was alert, 
oriented and actively participated in both group and 
individual therapy.  There was no evidence of intermittent, 
illogical, obscure or irrelevant speech which interfered with 
routine activities.  Moreover, the Board would point out that 
such symptoms as disturbances of motivation and mood and 
difficulty in establishing and maintaining effective work and 
social relationships are consistent with the currently 
assigned 50 percent evaluation.  Finally, with respect to the 
"old" criteria, as noted above, none of the VA medical 
reports, dating from 1993 to 1997, reflect that the veteran's 
service-connected schizophrenic reaction is reflective of 
severe social and industrial impairment.  Overall, the Board 
concludes that the medical evidence of record on and after 
November 7, 1996 is not productive of an evaluation in excess 
of 50 percent for the service-connected schizophrenic 
reaction under either the "old" or "new" rating criteria 
so as to warrant a higher evaluation prior to October 3, 
1997. 

Overall, the Board has considered all of the evidence of 
record but finds no basis for an evaluation in excess of 50 
percent for the veteran's service-connected schizophrenic 
reaction under either the prior or the revised criteria of 
Diagnostic Code 9205 so as to warrant a higher evaluation 
prior to October 3, 1997.  Therefore, the preponderance of 
the evidence is against the veteran's claim for that benefit.  

The appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Prior to November 7, 1996, an evaluation in excess of 50 
percent for schizophrenic reaction is denied.

Between November 7, 1996, and October 2, 1997, an evaluation 
in excess of 50 percent for schizophrenic reaction is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

